Citation Nr: 0217848	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  99-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
loss of use of the right hand, claimed as secondary to 
service-connected right wrist and right shoulder 
disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1944 to January 
1947 and from June 1948 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In that determination, the RO 
denied the appellant's claim of entitlement to service 
connection for a loss of use of the right hand.  In 
October 2001, the Board remanded the case for additional 
evidentiary development.  

In fact, the claim of entitlement to service connection 
for loss of use of the right hand had been previously 
adjudicated in a March 1997 rating decision.  The RO 
properly notified the appellant of that decision by an 
April 24, 1997, letter.  He did not file an appeal from 
that decision.  Therefore, the issue for appellate review 
in this case is properly as stated on the title page of 
this decision.  

In June 2001, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The rating decision dated in March 1997 denied the 
claim of entitlement to service connection for the loss of 
use of the right hand, and the appellant did not perfect 
an appeal.  

2.  Evidence submitted since the March 1997 rating 
decision is not so significant that it must be considered 
to fairly decide the merits of the claim of entitlement to 
service connection for loss of use of the right hand, 
claimed as secondary to service-connected right wrist and 
right shoulder disabilities.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision denying the claim of 
entitlement to service connection for the loss of use of 
the right hand is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302 (2002).  

2.  Evidence submitted since the March 1997 rating 
decision is not new and material with respect to the claim 
of entitlement to service connection for loss of use of 
the right hand, claimed as secondary to service-connected 
right wrist and right shoulder disabilities; thus, the 
requirements to reopen this claim have not been met.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist, enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-
claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  However, the VA regulations promulgated 
to implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The specified exception involves 
claims to reopen previously finally denied claims.  As to 
claims to reopen, the new regulations apply only to claims 
to reopen filed after August 29, 2001.  Id.  Whereas VA 
regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply 
the regulations implementing the VCAA as they pertain to 
the claim at issue, and will apply the old version of 38 
C.F.R. § 3.156(a) pertaining to new and material evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), interpreted VA 's obligations under the VCAA, 
noting that a claimant was defined under the Act as "any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary."  38 
U.S.C.A. § 5100.  The Court therefore concluded that a 
person attempting to reopen a previously and finally 
denied claim is a claimant under the VCAA.   Quartuccio, 
16 Vet. App. at 187.  Thus, 38 U.S.C.A. § 5103(a), as 
amended by the VCAA, applies to those claimants who seek 
to reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  Id.  Upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  As part 
of the notice, VA must notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.  

The claim involves a request to reopen a previously denied 
claim for service connection and there is no issue as to 
whether it is substantially complete.  38 U.S.C.A. §5102 
(West Supp. 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2002).  The appellant originally filed the 
appropriate form seeking to establish entitlement to 
service connected compensation in December 1947.  
Accordingly, when he later submitted a statement seeking 
to reopen the previously denied claim for service 
connection of the disability here at issue, that informal 
claim did not require submission of another formal 
application.  See 38 C.F.R. § 3.155(a) (2002).  There is 
no issue as to providing the appropriate form or 
instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  By an October 
1998 letter, the RO informed the appellant of the 
requirements for showing service connection and that he 
could submit additional evidence concerning the appeal.  
In a February 1999 statement of the case and a February 
2000 supplemental statement of the case, the RO told the 
appellant of the general criteria for proving service 
connection on a secondary basis and the evidence 
considered in evaluating the claim.  In the October 2001 
remand, the Board told the appellant that the RO would 
obtain his VA treatment records and of the need for an 
examination.  The August 2002 supplemental statement of 
the case listed the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  Prior to the Board's 
October 2001 remand, the RO had assembled pertinent VA 
clinical records concerning this appeal.  In its October 
2001 remand, the Board directed the RO to obtain 
additional VA clinical records from the VA Medical Center 
in Oklahoma City, Oklahoma, since January 2000.  The 
record shows that these records have been associated with 
the claims file.  The appellant has not identified any 
other sources of treatment.  The Board concludes that 
VA has undertaken reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

Only where a claim is reopened and adjudicated on the 
merits shall assistance include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA provided assistance 
along these lines, despite the lack of a determination 
that the claim had been reopened.  The RO afforded the 
appellant VA examinations in December 1998 and November 
1999.  In the October 2001 remand, the Board directed the 
RO to afford the appellant a VA examination to determine 
the etiology of the claimed loss of use of the right hand.  
In an August 2002 statement, the appellant indicated that 
he would not report for such an examination.  As the 
appellant has declined VA's assistance, the Board 
concludes that a VA examination is not necessary to decide 
the claim.  

On appellate review, the Board sees no areas in which 
further development may be fruitful.  The requirements of 
the VCAA have been substantially met by the RO, and there 
would be no possible benefit to remanding this case to the 
RO for its consideration of the requirements of the VCAA 
in the first instance.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g.,  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

II.  Analysis

The claimant seeks to establish entitlement to service 
connection for loss of use of the right hand, claimed as 
secondary to service-connected right wrist and right 
shoulder disabilities.  At the time of his claim for this 
disability, VA had already established service connection 
for the appellant's arthritis of the right shoulder, 
lumbar spine, cervical spine, and right ankle; for 
fracture of the navicular bone in the right wrist, and 
fractures of the second left rib, right great toe, and 
sixth rib; and for hemorrhoids and tinea pedis.  He also 
received total disability compensation benefits based on 
individual unemployability.  

By an April 24, 1997, letter, the RO informed the 
appellant of a March 1997 rating decision that denied his 
claim of service connection for loss of use of the right 
hand.  Though he filed an April 1997 statement seeking 
reconsideration, he did not file a "notice of 
disagreement" with respect to that issue.  The rating 
decision therefore became final.  See 38 C.F.R. § 20.200 
(1997) (an appeal consists of a timely filed written 
notice of disagreement and, after a statement of the case 
has been furnished, a timely filed substantive appeal); 38 
C.F.R. § 20.302(a) (1997) (claimant must file a notice of 
disagreement with a rating decision within one year of 
notice of the decision in order to initiate an appeal.)

Final decisions of the RO may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. 
§§ 7105(c), 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  
If new and material evidence is submitted, the claim will 
be reopened and adjudicated on the merits.  38 U.S.C.A. 
§ 5108 (West 1991).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new 
and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether 
evidence is new and material.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed 
from that in effect when the  Hodge decision was made.  
See 38 C.F.R. § 3.156(a) (2002).  However, as noted above, 
the new regulatory definition is effective only for claims 
to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  This claim to reopen 
having been received prior to August 29, 2001, the 
following regulation defines new and material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits 
of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a 
claim is the evidence submitted since the most recent 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  Thus, evidence submitted since 
the March 1997 rating decision is of concern for the 
purpose of reopening this claim.  For the purpose of 
determining whether evidence is new and material, its 
credibility is generally presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence 
must have to be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a) (2001).  At the least, it is 
reasonable to require evidence submitted since February 
1994 to "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter its ratings decision."  Hodge, 155 F.3d 
at 1363.  

The evidence at the time of the March 1997 rating decision 
included the service medical records, which were 
essentially silent as to any right hand symptomatology, 
with the exception of June and July 1966 entries showing a 
navicular fracture of the right wrist.  By September 1966, 
the fracture had healed and there was no discussion of any 
residuals of that fracture in the remaining service 
medical records.  Also of record was a VA examination in 
February 1997 indicating an old navicular fracture of the 
right wrist causing limitation of motion.  A private 
physician reported in a November 1996 statement that the 
appellant complained of the uselessness of his right arm 
since service injuries to the right shoulder.  VA 
examinations in November 1968, February 1981, December 
1983, July 1991, and June 1992 were silent as to any 
symptomatology affecting the right hand.  A private 
physician noted in an April 1984 statement that there was 
no deformity or loss of motion, yet arthritis causing pain 
in the right wrist with strenuous activity.  Considering 
this evidence, the RO issued the March 1997 rating 
decision denying the claims because the evidence failed to 
show a link between his service and the claimed loss of 
use of the right hand.  

After March 1997, the record shows receipt of recent VA 
clinical records that did not refer to any symptomatology 
causing loss of use of the right hand.  One of these 
records, an April 2001 VA clinical record, noted that the 
appellant claimed he was unable to use his right arm for 
the previous five years due to an automobile accident and 
right shoulder injury with nerve damage. Other additional 
evidence received after March 1997 included two VA 
examinations.  A December 1998 VA examination included a 
diagnosis of status post fracture of the right navicular 
with mild limitation of motion of the right wrist and mild 
functional loss due pain and weakness.  The examiner 
opined that the appellant's claimed loss of use of the 
right hand was due to his avoidance of using the right 
hand rather than due to a residual of his service-
connected shoulder injury.  A November 1999 VA examination 
included impressions affecting the right shoulder, lumbar 
spine, cervical spine, right ankle, and right wrist, with 
status post navicular bone fracture and mild functional 
impairment. 

This additional evidence is new, in the sense that it was 
not before the RO at the time of the March 1997 decision, 
but is not material because it does not provide probative 
evidence as to the etiology of the claimed loss of use of 
the right hand in relation to his already the service-
connected disabilities.  The VA clinical records provide 
evidence of current complaints of pain in the right wrist 
and medical findings of an old fracture and arthritis 
affecting the right wrist, information that was available 
to the RO at the time of the March 1997 rating decision.  
The VA clinical record in April 2001, which indicated that 
the appellant stated he was unable to use his right hand 
due to a prior right shoulder injury, is new but not 
material because the record does not suggest that the 
appellant has the requisite medical expertise to render a 
medical opinion.  LeShore v. Brown, 8 Vet. App. 406, 408-
10 (1995); see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (medical opinions require medical 
expertise).  The sole evidence addressing the etiology of 
these symptoms is contained in the December 1998 VA 
examination, where the examiner opined that the 
appellant's claimed loss of use of the right hand was due 
to his avoidance of using the right hand rather than due 
to a residual of his service-connected shoulder injury.  
Evidence adverse to a claim is not material and cannot be 
used to trigger a reopening.  Villalobos v. Principi, 3 
Vet. App. 450, 452 (1992).  

The new evidence is not so significant to the issues in 
this case that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  As the additional evidence submitted since the 
March 1997 rating decision is not both new and material, 
the preponderance of the evidence is against the claim, 
and the application to reopen must be denied.  

In rendering this decision, the Board is cognizant that 
the case had been developed from the September 1998 rating 
decision that denied service connection on the merits, 
without reference to the jurisdictional requirement of 
reopening the claim.  As such, the RO did not determine 
whether new and material evidence had been submitted to 
reopen the claim and had not informed the appellant of the 
provisions of 38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. 
§ 3.156(a) (2001).  Before the Board addresses a question 
not yet addressed by the RO, it must consider whether 
appellant has received adequate notice of the need and an 
opportunity to submit evidence or argument, and whether, 
in their absence, the claimant is prejudiced.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Even if VA had properly informed the appellant of these 
jurisdictional requirements, the claim would continue to 
be denied.  Service connection for a claimed disability as 
secondary to an already service-connected disability 
requires medical evidence to support the alleged causal 
relationship between the service-connected disability and 
the disorder for which secondary service connection is 
sought.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See 
38 C.F.R. § 3.310 (2002) (secondary service connection 
requires evidence that a disorder is proximately due to or 
the result of a disorder of service origin); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (aggravation 
of a non-service-connected condition is proximately due to 
or the result of a service-connected condition is 
compensated to the degree of disability over and above 
that existing prior to the aggravation).  The December 
1998 VA examiner opined that the appellant's claimed loss 
of use of the right hand was due to his avoidance of using 
the right hand rather than due to a residual of his 
service-connected shoulder injury.  The remaining evidence 
of record does no more than show that the appellant 
fractured his right wrist in service and currently has 
mild arthritis and claims loss of use.  Thus, even if VA 
reopened this claim, contrary to the principles set forth 
in Villalobos, the preponderance of the evidence is 
against the claim.  



ORDER

The application to reopen claim of entitlement to service 
connection for loss of use of the right hand, claimed as 
secondary to service-connected right wrist and right 
shoulder disabilities, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

